Title: From Thomas Jefferson to David Gelston, 1 October 1820
From: Jefferson, Thomas
To: Gelston, David


Dear Sir
Monticello
Oct. 1. 20.
On my return home after some absence I found here your favors of Sep. 2 & 15. stating the amount of freight & duties on my books at 7.D 75 Having no medium of remittance but in the bills of our banks I inclose 8.D. presuming they are negociable with you, and that the fractional surplus may cover their discount at market. I salute you with continued friendship & respect—Th: Jefferson